DETAILED ACTION
Claims 121-123, 125-140 filed September 12th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 121-123, 125-140 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant’s assertion that Powderly’s relative orientation pertains only to a relative orientation between two virtual objects, not between a physical object and a virtual object, the Examiner must respectfully disagree. Paragraph 384 of Powderly states: “In some embodiments, there is a fixed spatial relationship between the detected location of the physical keyboard 2408 within the field of view and the location where image data corresponding to the virtual monitor is shown within the field of view.” The abstract of Wang states “If the user moves one of the physical objects, the corresponding interactive zone is also moved in the virtual environment.” The Examiner merely asserts that the fixed spatial relationship between the physical keyboard and the virtual monitor are maintained when the user moves the physical keyboard. However, the point is moot as Harvey teaches the limitation more explicitly. 
Applicant’s arguments regarding claims 130,133, and 136 are not persuasive. The combination has been updated to clarify the rejection further. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 121, 139, and 140 recites the limitation "a physical keyboard" twice. Once in the preamble of the claim and another reciting “the image data representing a physical keyboard placed on a surface.” The subsequent references to “the physical keyboard” are unclear as to which “a physical keyboard” is being referenced.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 121, 123-131, 133-134, and 136-140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2019/0333275) in view of Powderly et al. (US2018/0350150)

 	Consider claim 121, where Wang teaches a non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for virtually extending a physical keyboard, (See Wang figures 3-5 and paragraphs 49-55)  the operations comprising: receiving image data from an image sensor associated with a wearable extended reality appliance, the image data representing a keyboard placed on a surface; (See Wang figures 1-3 and paragraphs 26-29 where the head mounted display (HMD) 100 records video from a camera, wherein the images from the video are used to detect physical object 211) receiving an input for causing a display of an interactive zone in conjunction with the physical keyboard; (See Wang paragraphs 42-44 where the user may selectively enable or disable an interactive zone 217 when prompted or indicated by the user) displaying, via the wearable extended reality appliance, the interactive zone in a first location on the surface, wherein in the first location, the virtual controller has an original spatial orientation relative to the physical keyboard; (See Wang figure 3 and paragraph 39 where the zone generator of the HMD places an interactive zone 217 adjacent to a physical object 211, wherein the physical object is a keyboard and the interactive zone is placed to the right of the keyboard) wherein the received input includes image data from the image sensor associated with the wearable extended reality appliance, (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world) detecting a movement of the keyboard to a different location on the surface; and in response to the detected movement of the physical keyboard, presenting the interactive zone in a second location on the surface, wherein in the second location, a subsequent spatial orientation of the interactive zone relative to the physical keyboard corresponds to the original spatial orientation. (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world. Thus, if the keyboard is moved than the interactive zone 217 will be moved to match the changes of the keyboard) 
 	Wang teaches an extended reality appliance and a keyboard; however, Wang does not explicitly teach determining that the keyboard is paired with the wearable extended reality appliance. However, in the same field of endeavor of augmented reality Powderly teaches determining that the keyboard is paired with the wearable extended reality appliance. (See Powderly figure 17A and paragraph 185-188 where the keyboard is paired with a head mounted display before moving onto the next steps). Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by allowing the keyboard to pair with the HMD as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more directly interacting with the keyboard using specialized data structures for responsive actions. (See Powderly paragraph 124)
 	Wang teaches interactive zone; however, Wang does not explicitly teach virtual controller. However, in the same field of endeavor Powderly teaches virtual controller. (See Powderly paragraph 85 where a rectangular plate may be a virtual trackpad for detecting user manipulation or interaction with the rectangular plate) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interactive zone by creating a virtual trackpad as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification or the advantage of/ benefit of creating a more immersive user experience. 
Wang teaches image data values, however Wang does not explicitly teach the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to the physical keyboard. However, in the same field of endeavor Powderly teaches the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to a physical object. (See Harvey figure 23 and paragraphs 236-240 where Harvey teaches that the physical characteristics of a physical peripheral device is received and a virtual display is projected at a determined spatial relationship from the physical peripheral device. Control data configured to cause an AR/VR-based head-mounted display (HMD) to project the virtual display in the determined area at a maintained spatial relationship between the peripheral device and the projected virtual display as the peripheral device is moved within the physical environment.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang to maintain spatial relationship between the virtual display and the physical keyboard as taught Harvey. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a sense of consistency in the virtual world to provide a better user experience. 

 	Consider claim 123, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the virtual controller is a user interface element, and wherein the operations further include detecting a hand movement at the second location, and changing a presentation parameter associated with the user interface element based on the detected hand movement. (See Powderly paragraph 112-113 where hand gestures can be used as user inputs and a virtual menu may give the user to turn on or change the channels of the television) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by incorporating gestures as taught by Powderly for the advantage of/ benefit of creating a more intuitive user interface using a plurality of different input methods. 

 	Consider claim 125, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the values characterize a distance between the virtual controller and the keyboard. (See Powderly paragraphs 459-461 where the parent application will provide a set of local coordinates which indicate where a particular point on or in the user interface box should be located).

 	Consider claim 126, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the operations further comprising using the received input to determine at least one of at least one of distance of the virtual controller from the keyboard, an angular orientation of the virtual controller relative to the keyboard, a side of the keyboard on which the virtual controller is located, or a size of the virtual controller. (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world. Thus, if the keyboard is moved than the interactive zone 217 will be moved to match the changes of the keyboard. See Powderly paragraphs 459-461 where the parent application will provide a set of local coordinates which indicate where a particular point on or in the user interface box should be located). Therefore, it would have been obvious for one of ordinary skill in the art that the changes tracked by Wang would be in a coordinate system as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of establishing a frame of reference to more easily convey the changes to a computer.

 	Consider claim 127, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the keyboard includes a detector and wherein detecting the movement of the keyboard occurs based on an output of the detector. (See Wang paragraph 24 where the keyboard target physical object 211 may emit a signal using Bluetooth, Wi-Fi, or another technology that may be received by the object detector and may be used to detect the physical object 211 in the video data 201. See Wang paragraph 27-29 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world which is determined by video data captured by cameras associated with the HMD device. Thus, if the keyboard is moved than the interactive zone 217 will be moved to match the changes of the keyboard)

 	Consider claim 128, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein detecting the movement of the keyboard is based on data obtained from the image sensor associated with the wearable extended reality appliance. (See Wang paragraph 27-29 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world which is determined by video data captured by cameras associated with the HMD device. Thus, if the keyboard is moved than the interactive zone 217 will be moved to match the changes of the keyboard)

 	Consider claim 129, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the wearable extended reality appliance is configured to pair with a plurality of differing keyboards, and wherein the operations further include receiving a keyboard selection, choosing the virtual controller from among a plurality of choices based on the received keyboard selection, and displaying the virtual controller based on the keyboard selection. (See Powderly paragraphs 119-124 where the HMD can pair with a variety of bluetooth enabled devices and identify features of the keyboard such as manufacture/model and modify the virtual object accordingly)

 	Consider claim 130, where Wang in view of Powderly in view of Harvey teaches he non-transitory computer readable medium of claim 121, wherein the operations further include: analyzing the image data to determine that a surface area associated with the second location is defect-free; in response to the determination that the surface area associated with the second location is defect-free, causing the wearable extended reality appliance to virtually present the virtual controller in the second location; analyzing the image data to determine that the surface area associated with the second location includes a defect; (See Wang paragraph 34-36, 89-90 where the object detector determines a plane associated with the keyboard in order to place the interactive zone. After the keyboard is detected, a physical plane is detected and the interactive zone is created based upon the interactive plane. Other physical objects such as a second physical object (i.e. defect) may be detected in the plane. ) and in response to the determination that the surface area associated with the second location includes a defect, causing the wearable extended reality appliance to perform an action for avoiding presentation of the virtual controller in the second location. (See Wang paragraphs 40-44 where the object detector may locate physical objects and ask the user whether to enable or disable the interactive zones for those objects. Thus, disabling the interactive zone for the second object avoids presentation of the virtual controller in the second location.)

 	Consider claim 131, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 130, wherein the action includes virtually presenting the virtual controller on another surface area in a third location proximate the second location. (See Wang paragraph 7 where the location of the interactive zone on the virtual plane in the virtual environment is based on the first physical object or the second physical object)

 	Consider claim 133, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the operations further include: analyzing the image data to determine that the second location is edge-free; in response to the determination that the second location is edge-free, causing the wearable extended reality appliance to virtually present the virtual controller in the second location; analyzing the image data to determine that the second location includes an edge; (See Wang paragraph 34-36, 69-71 where the object detector determines a plane associated with the keyboard in order to place the interactive zone. Wherein other physical objects aside from the reference physical object would present as an option for defining an interactive zone, thus forming the edges of the interactive zones for each object) and in response to the determination that the second area includes an edge, causing the wearable extended reality appliance to perform an action for avoiding presentation of the virtual controller in the second location. (See Wang paragraphs 40-44 where the object detector may locate physical objects and ask the user whether to enable or disable the interactive zones for those objects. Thus, the interactive zone of the second object defines an edge and disabling the interactive zone of the second object avoids presentation of the virtual controller in the second location.)

 	Consider claim 134, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 133, wherein the action includes virtually present the virtual controller at a third location proximate the second location. (See Wang paragraph 7 where the location of the interactive zone on the virtual plane in the virtual environment is based on the first physical object or the second physical object)

 	Consider claim 136, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the operations further include: analyzing the image data to determine that the second location is free of physical objects; in response to the determination that the second location is free of physical objects, causing the wearable extended reality appliance to virtually present the virtual controller in the second location; (See Wang paragraph 34-36, 89-90 where the object detector determines a plane associated with the keyboard in order to place the interactive zone. After the keyboard is detected, a physical plane is detected and the interactive zone is created based upon the interactive plane. Where the system renders and displays a virtual plane in the virtual environment based on the detected physical plane and creates an interactive zone on the virtual plane in the virtual environment) analyzing the image data to determine that the second location includes at least one physical object; and in response to the determination that the second location includes at least one physical object, causing the wearable extended reality appliance to perform an action for avoiding control-hampering interference of the physical object with the virtual controller. (See Wang paragraphs 40-44 where the object detector may locate physical objects and ask the user whether to enable or disable the interactive zones for those objects. Thus, disabling the interactive zone for the physical object avoids control hampering interference of the physical object with the visual controller)

 	Consider claim 137, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 136, wherein the action includes virtually presenting the virtual controller on a surface of the physical object. (See Wang paragraph 7 where the location of the interactive zone on the virtual plane in the virtual environment is based on the first physical object or the second physical object)

 	Consider claim 138, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121, wherein the operations further include: analyzing the image data to determine a type of the surface at the first location; (See Wang paragraph 34-36, 89-90 where the object detector determines a plane associated with the keyboard in order to place the interactive zone. After the keyboard is detected, a physical plane is detected and the interactive zone is created based upon the interactive plane. Where the system renders and displays a virtual plane in the virtual environment based on the detected physical plane and creates an interactive zone on the virtual plane in the virtual environment, thus separating the surface between objects and planes) selecting a first size for the virtual controller based on the type of the surface at the first location; presenting the virtual controller in the first location on the surface in the first size; (See Wang paragraph 27, 52 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world. Thus, if the keyboard is moved than the interactive zone 217 will be moved to match the changes of the keyboard. The size and shape of the interactive zone has been selected by the user) analyzing the image data to determine a type of the surface at the second location; selecting a second size for the virtual controller based on the type of the surface at the second location; and presenting the virtual controller in the second location on the surface in the second size. (See Wang paragraphs 70-76 where the size and location of the interactive zone 217 relative to the reference physical object 211 may be specified by a user or an administrator. The location of the target physical object 211 in the video data 201 may be continuously tracked by the object tracking engine 230, and if a change is detected, the location of the interactive zone 217 in the virtual environment may also be changed.)

 	Consider claim 139, where Wang teaches a method for virtually extending a physical keyboard, the method comprising: receiving image data from an image sensor associated with a wearable extended reality appliance, the image data representing a keyboard placed on a surface; (See Wang figures 1-3 and paragraphs 26-29 where the head mounted display (HMD) 100 records video from a camera, wherein the images from the video are used to detect physical object 211) receiving an input for causing a display of an interactive zone in conjunction with the physical keyboard; displaying, via the wearable extended reality appliance, the interactive zone in a first location on the surface, wherein in the first location, the interactive zone has an original spatial orientation relative to the physical keyboard; (See Wang figure 3 and paragraph 39 where the zone generator of the HMD places an interactive zone 217 adjacent to a physical object 211, wherein the physical object is a keyboard and the interactive zone is placed to the right of the physical keyboard)  wherein the received input includes image data from the image sensor associated with the wearable extended reality appliance, (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world) detecting a movement of the physical keyboard to a different location on the surface; and in response to the detected movement of the physical keyboard, presenting the interactive zone in a second location on the surface, wherein in the second location, a subsequent spatial orientation of the interactive zone relative to the physical keyboard corresponds to the original spatial orientation. (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world. Thus, if the physical keyboard is moved than the interactive zone 217 will be moved to match the changes of the physical keyboard) 
	Wang teaches an extended reality appliance and a keyboard; however, Wang does not explicitly teach determining that the physical keyboard is paired with the wearable extended reality appliance. However, in the same field of endeavor of augmented reality Powderly teaches determining that the physical keyboard is paired with the wearable extended reality appliance. (See Powderly figure 17A and paragraph 185-188 where the keyboard is paired with a head mounted display before moving onto the next steps). Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by allowing the keyboard to pair with the HMD as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more directly interacting with the keyboard using specialized data structures for responsive actions. (See Powderly paragraph 124)
 	Wang teaches interactive zone; however, Wang does not explicitly teach virtual controller. However, in the same field of endeavor Powderly teaches virtual controller. (See Powderly paragraph 85 where a rectangular plate may be a virtual trackpad for detecting user manipulation or interaction with the rectangular plate) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interactive zone by creating a virtual trackpad as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification or the advantage of/ benefit of creating a more immersive user experience. 
Wang teaches image data values, however Wang does not explicitly teach the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to the physical keyboard. However, in the same field of endeavor Powderly teaches the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to a physical object. (See Harvey figure 23 and paragraphs 236-240 where Harvey teaches that the physical characteristics of a physical peripheral device is received and a virtual display is projected at a determined spatial relationship from the physical peripheral device. Control data configured to cause an AR/VR-based head-mounted display (HMD) to project the virtual display in the determined area at a maintained spatial relationship between the peripheral device and the projected virtual display as the peripheral device is moved within the physical environment.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang to maintain spatial relationship between the virtual display and the physical keyboard as taught Harvey. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a sense of consistency in the virtual world to provide a better user experience. 

 	Consider claim 140, where Wang teaches a system for virtually extending a physical keyboard, the system comprising: at least one processor configured to: receive image data from an image sensor associated with a wearable extended reality appliance, the image data representing a keyboard placed on a surface: determine that the physical keyboard is paired with the wearable extended reality appliance; receive an input for causing a display of an interactive zone in conjunction with the physical keyboard; (See Wang figures 1-3 and paragraphs 26-29 where the head mounted display (HMD) 100 records video from a camera, wherein the images from the video are used to detect physical object 211) display, via the wearable extended reality appliance, the interactive zone in a first location on the surface, wherein in the first location, the interactive zone has an original spatial orientation relative to the physical keyboard; (See Wang figure 3 and paragraph 39 where the zone generator of the HMD places an interactive zone 217 adjacent to a physical object 211, wherein the physical object is a keyboard and the interactive zone is placed to the right of the physical keyboard) wherein the received input includes image data from the image sensor associated with the wearable extended reality appliance, (See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world)  detect a movement of the physical keyboard to a different location on the surface; and in response to the detected movement of the physical keyboard, present the interactive zone in a second location on the surface, wherein in the second location, a subsequent spatial orientation of the interactive zone relative to the physical keyboard corresponds to the original spatial orientation. See Wang paragraph 27 where each interactive zone 217 may further change locations in the virtual environment to match any changes that the user makes to the location of the associated physical object 211 in the real world. Thus, if the physical keyboard is moved than the interactive zone 217 will be moved to match the changes of the physical keyboard) 
 	Wang teaches an extended reality appliance and a keyboard; however, Wang does not explicitly teach determining that the physical keyboard is paired with the wearable extended reality appliance. However, in the same field of endeavor of augmented reality Powderly teaches determining that the physical keyboard is paired with the wearable extended reality appliance. (See Powderly figure 17A and paragraph 185-188 where the physical keyboard is paired with a head mounted display before moving onto the next steps). Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by allowing the physical keyboard to pair with the HMD as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of more directly interacting with the physical keyboard using specialized data structures for responsive actions. (See Powderly paragraph 124)
 	Wang teaches interactive zone; however, Wang does not explicitly teach virtual controller. However, in the same field of endeavor Powderly teaches virtual controller. (See Powderly paragraph 85 where a rectangular plate may be a virtual trackpad for detecting user manipulation or interaction with the rectangular plate) Therefore, it would have been obvious for one of ordinary skill in the art to modify the interactive zone by creating a virtual trackpad as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification or the advantage of/ benefit of creating a more immersive user experience. 
Wang teaches image data values, however Wang does not explicitly teach the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to the physical keyboard. However, in the same field of endeavor Powderly teaches the operations further include determining from the image data values characterizing the original spatial orientation of the virtual controller relative to a physical object. (See Harvey figure 23 and paragraphs 236-240 where Harvey teaches that the physical characteristics of a physical peripheral device is received and a virtual display is projected at a determined spatial relationship from the physical peripheral device. Control data configured to cause an AR/VR-based head-mounted display (HMD) to project the virtual display in the determined area at a maintained spatial relationship between the peripheral device and the projected virtual display as the peripheral device is moved within the physical environment.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang to maintain spatial relationship between the virtual display and the physical keyboard as taught Harvey. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a sense of consistency in the virtual world to provide a better user experience. 

Claim(s) 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Powderly in view of Harvey as applied to claim 121 above, in further view of Klein et al. (US2020/0174660)

	Consider claim 122, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 121 wherein the virtual controller is a virtual track pad, wherein the operations further include detecting a hand movement in the second location (See Powderly paragraph 85 where a rectangular plate may be a virtual trackpad for detecting user manipulation or interaction with the rectangular plate) 
 	Powderly teaches a trackpad for detecting user manipulation however Powderly does not explicitly teach changing a location of a virtual cursor based on the detected hand movement. However, in the same field of endeavor of virtual trackpads Klein teaches changing a location of a virtual cursor based on the detected hand movement. (See Klein figure 1 and paragraph 50 where the drag gesture 117 on the trackpad area 110A moves the cursor 118 along a path corresponding to the drag gesture). Therefore, it would have been obvious for one of ordinary skill in the art that the user manipulation with the rectangular plate described in Powderly would move a cursor as taught by Klein. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using existing expectations of trackpads to yield predictable results. 

Claim(s) 132, 135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Powderly in view of Harvey as applied to claim 121 above, in further view of Holland et al. (US11,106,328)

 	Consider claim 132, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 130, however they do not explicitly teach wherein the action includes providing a notice via the wearable extended reality appliance, the notice indicating that the second location is unsuitable for displaying the virtual controller. However, in the same field of extended reality applications Holland teaches wherein the action includes providing a notice via the wearable extended reality appliance, the notice indicating that the second location is unsuitable for displaying the virtual controller. (See Holland col 21 line 39- col 22 line 2 where if the extended reality (XR) system determines that there are no other locations for the virtual interface, the XR system can notify the user and prompt the user to leave the virtual interface where currently rendered, move the interface, remove the virtual interface, or perform another action.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by including the use case where the interface cannot be rendered as taught by Holland. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding user confusion by informing the user of system limitations. 

 	Consider claim 135, where Wang in view of Powderly in view of Harvey teaches the non-transitory computer readable medium of claim 133, however they do not explicitly teach wherein the action includes providing a notice via the wearable extended reality appliance, wherein the notice indicates that the second location is unsuitable for displaying the virtual controller. However, in the same field of extended reality applications Holland teaches wherein the action includes providing a notice via the wearable extended reality appliance, wherein the notice indicates that the second location is unsuitable for displaying the virtual controller (See Holland col 21 line 39- col 22 line 2 where if the extended reality (XR) system determines that there are no other locations for the virtual interface, the XR system can notify the user and prompt the user to leave the virtual interface where currently rendered, move the interface, remove the virtual interface, or perform another action.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Wang by including the use case where the interface cannot be rendered as taught by Holland. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of avoiding user confusion by informing the user of system limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624